Illinois Official Reports

                                          Appellate Court



        Jenna R.P. v. City of Chicago School District No. 229, 2013 IL App (1st) 112247




Appellate Court              JENNA R.P. and E. SCOTT P., as her Guardian and Next Friend,
Caption                      Plaintiffs-Appellants, v. THE CITY OF CHICAGO SCHOOL
                             DISTRICT NO. 229 and THE ILLINOIS STATE BOARD OF
                             EDUCATION, Defendants-Appellees.


District & No.               First District, Fifth Division
                             Docket No. 1-11-2247


Filed                        December 31, 2013



Held                         In an action filed pursuant to the Individuals with Disabilities
(Note: This syllabus         Education Act, the trial court’s order upholding a hearing officer’s
constitutes no part of the   decision denying the request of plaintiff and her father for
opinion of the court but     reimbursement of her tuition and the expenses for her placement in a
has been prepared by the     private boarding school was reversed by the appellate court and the
Reporter of Decisions        cause was remanded for a determination of the appropriate amount of
for the convenience of       reimbursement, since defendant school district refused to convene a
the reader.)                 meeting on an individualized education program for the child where
                             the plaintiff father could express his concerns, and the hearing officer
                             erred as a matter of law as to the proper factors to be considered in
                             determining whether reimbursement would be proper.



Decision Under               Appeal from the Circuit Court of Cook County, No. 10-CH-22880; the
Review                       Hon. Mary L. Mikva, Judge, presiding.



Judgment                     Reversed and remanded, with directions.
     Counsel on               Eric S. Palles, of Ravitz & Palles, P.C., of Chicago, for appellants.
     Appeal
                              Patrick J. Rocks and Lee Ann Lowder, both of Board of Education
                              Law Department, of Chicago, for appellees.



     Panel                    PRESIDING JUSTICE GORDON delivered the judgment of the
                              court, with opinion.
                              Justice Lampkin concurred in the judgment and opinion.
                              Justice Reyes specially concurred in part and dissented in part, with
                              opinion.


                                             OPINION

¶1        Plaintiffs, Jenna R.P. (Jenna) and E. Scott P. (Scott), as her guardian and next friend,
       appeal an order of the circuit court of Cook County which found in favor of defendants City of
       Chicago School District No. 229 (District) and the Illinois State Board of Education (Board),
       denying plaintiffs reimbursement of Jenna’s tuition and expenses for her placement at a private
       boarding school. For the following reasons, we reverse.

¶2                                          BACKGROUND
¶3          Plaintiffs filed this lawsuit pursuant to the Individuals with Disabilities Education Act
       (IDEA) (20 U.S.C. §§ 1400 et seq. (2006)) and the Illinois School Code (School Code) (105
       ILCS 5/14-1.10 (West 2008)). A brief description of the statute will aid in understanding this
       litigation. The purpose of IDEA is to provide all children with disabilities with a free
       appropriate public education. 20 U.S.C. § 1400(d)(1)(A) (2006). One of the primary tools to
       further this objective is the individualized education program (IEP). The IEP is a “written
       statement for each child with a disability,” which describes the child’s present levels of
       achievement and performance, the child’s measurable annual goals, and the special education
       and related services to be provided to the child. 20 U.S.C. § 1414(d)(1)(A) (2006). The IEP is
       developed by an “IEP Team,” which ordinarily must include the child’s parents, a regular
       education teacher, a special education teacher, and a representative of the local educational
       agency. 20 U.S.C. § 1414(d)(1)(B) (2006). IDEA provides parents challenging an IEP with
       comprehensive procedural safeguards, including the right to an impartial due process hearing.
       20 U.S.C. §§ 1415(f), (g) (2006). Any party aggrieved by the findings and decision made by
       the state educational agency has the right to file a civil action with respect to the complaint
       presented pursuant to section 1415 in a federal district court or a state court of competent
       jurisdiction. 20 U.S.C. § 1415(i)(2) (2006). The complaint in this case was filed in the circuit


                                                  -2-
       court of Cook County pursuant to section 1415(i)(2).

¶4                                  I. Jenna’s Childhood Education
¶5          The record on appeal here, consisting primarily of the testimony and other evidence
       adduced at the due process hearing before the Board, discloses the following facts. In 1989,
       Jenna was adopted at birth by Scott and Rona S. (Rona). According to Scott, he and Rona
       separated when Jenna was three or four years old. Jenna’s toilet training at 3½ years old
       included behavior modification treatment.
¶6          Jenna attended kindergarten and first grade at a private school named North Shore. She
       transferred to start the second grade at Near North Montessori, another private school. Jenna
       initially had trouble making new friends at the new school.
¶7          According to Scott, Jenna was molested from ages six to eight by a neighbor approximately
       five years older. Jenna’s parents divorced in 1997, when she was approximately nine years old.
       Scott testified the divorce became acrimonious in 2000 and Jenna suffered as a result. In
       October 2001, when Jenna was almost 12 years old, her parents retained Dr. Heidi Hamernik, a
       neuropsychologist, because Jenna was temperamental and had difficulty maintaining
       friendships and interpreting social cues. According to Dr. Hamernik, Jenna had a verbal IQ in
       the average range and an above-average performance IQ. Dr. Hamernik opined that Jenna’s
       greatest difficulties were “within the social-emotional arena.” Dr. Hamernik did not diagnose
       Jenna with a major depressive disorder, but found her sad, anxious and despondent. Dr.
       Hamernik suggested Jenna’s parents share her evaluation and recommendations for addressing
       Jenna’s difficulties in organizing her thoughts, becoming caught up in details and forgetting to
       write down or turn in homework.
¶8          Jenna’s grades deteriorated during her eighth-grade year at Near North Montessori, which
       was the 2003-04 academic year. Jenna received counseling from psychologist Lori
       Buckenberger between the ages of 13 and 15 years old. In June 2004, Dr. Buckenberger
       discussed with Jenna’s parents the need to closely monitor Jenna’s transition to high school
       “due to her history of poor academic follow through, poor organizational skills, and nonverbal
       learning disability.” In February 2005, Dr. Buckenberger reported there had been no follow-up
       on any monitoring program for Jenna.

¶9                             II. Jenna at Lane Technical High School
¶ 10        In September 2004, Jenna began attending Lane Technical High School (Lane Tech).
       According to Scott, he and his ex-wife agreed that to assist the transition, Jenna would live
       with his ex-wife and visit him on alternate weekends. As the semester progressed, Jenna began
       failing some subjects and was teased by her basketball teammates. On one occasion, several
       girls pushed Jenna into the snow. Jenna’s school attendance began to decline.
¶ 11        According to Scott, in February 2005, Jenna was cohabiting with a slightly older boy at her
       mother’s house. Rona took Jenna to Children’s Memorial Hospital to address the situation.
       While at the hospital, Jenna discussed a plan to hang herself. Jenna was then hospitalized in the
       psychiatric ward. Hospital clinicians were concerned Jenna was depressed and having

                                                   -3-
       adjustment problems. The clinicians also opined that Jenna was developing a cluster of
       borderline personality traits, but did not diagnose her with personality disorder due to her age.
¶ 12       After Jenna was discharged from the hospital, Rona requested that Lane Tech evaluate
       Jenna to determine whether she qualified for special education. In March 2005, a Chicago
       Public Schools psychologist found Jenna’s achievement fell at or above the ninth-grade level
       and her IQ was in the average to above-average range. According to Scott, he and Rona
       participated in the development of an IEP for Jenna in April 2005. The IEP reflects that Jenna
       had a primary disability of “emotional disturbance,” but was also found to have a learning
       disability. The IEP contained strategies to reduce Jenna’s academic stress by decreasing her
       course load and granting time in a special education resource room. Nevertheless, in her
       freshman year, Jenna accumulated 68 absences, failed 5 subjects and earned only 3½ academic
       credits of the 24 credits required for a diploma.
¶ 13       During Jenna’s sophomore year, on December 8, 2005, Rona participated in an evaluation
       of Jenna’s IEP. On that date, Jenna was receiving an “A” in world studies, a “C” in Italian, a
       “D” in music appreciation, and was failing geometry and American literature. The IEP was
       modified to include, among other items: extended time for tests, quizzes, projects, essays and
       research papers; a small group or resource room set for testing; test and homework
       modifications, as needed; allowance for calculator use; provision of class notes, as needed; and
       a modified grading scale. In addition, Jenna was assigned to a special education resource room
       for 450 minutes weekly, to assist her with time management, independent functioning and
       organizational skills. Further, a special education teacher was assigned to Jenna to provide
       accommodations for her in her general education geometry and earth science classes. Jenna
       was also scheduled for 60 minutes of social work weekly, to improve Jenna’s self-esteem and
       help her develop positive attachments.
¶ 14       According to Scott, however, Jenna began receiving homebound tutoring based on her
       truancy problem. Jack Cox, a social worker at Lane Tech, testified Jenna received a minimal
       amount of homebound tutoring because she was not at home. Jenna accumulated 115 absences
       and received no academic credits. Her class ranking at the end of the 2005-06 academic year
       was 919 out of 926.
¶ 15       Jenna went missing in spring 2006. According to Scott, Jenna had later informed him she
       was living with a woman and her pimp. Jenna also said the pimp wanted to prostitute her, but
       she refused. Jenna further admitted she had once smoked crack cocaine. On May 2, 2006, Rona
       met with Jenna’s IEP Team by telephone to revise the IEP. The IEP does not note Jenna was
       missing from home.
¶ 16       In May 2006, Rona notified Scott that Jenna had been missing for over one month. Scott
       hired a private investigator to find Jenna. After locating Jenna, Scott placed her in an inpatient
       psychiatric hospital, where the staff told him Jenna was severely depressed, oppositional and
       defiant, with a cluster of borderline personality traits. The hospital recommended long-term
       residential care.



                                                   -4-
¶ 17                        III. Jenna at the Aspen Achievement Academy
¶ 18       On May 26, 2006, Scott decided to send Jenna to the Aspen Achievement Academy in
       Utah. He retained individuals otherwise employed as prison guards or correctional officers to
       escort Jenna to Utah. The academy is a wilderness-therapy program, in which adolescents are
       dropped off in the Utah desert and taught to survive in groups.
¶ 19       Jenna was given a psychological evaluation by Dr. Jeffrey D. Rush during her time in Utah.
       Dr. Rush’s report refers to a number of traumatic events in Jenna’s life, including her mother’s
       illness, an alleged gang rape and a recent abortion. Dr. Rush diagnosed Jenna with dysthemic
       disorder, oppositional defiant disorder, post-traumatic stress disorder, cannabis dependence
       and a nonspecified learning disorder with a nonverbal learning disability and features of
       attention deficit hyperactivity disorder. Jenna also displayed symptoms of borderline
       personality disorder, although she was not diagnosed with such due to her age. Dr. Rush
       recommended Jenna be placed in a highly structured and supportive program to address her
       problems. Dr. Rush also recommended individual and family therapy for Jenna, as well as a
       substance abuse program.
¶ 20       Scott testified he reconciled with his daughter in Utah, but knew the academy was not a
       long-term solution. In early June 2006, Scott contacted Josephine Martinez, who was
       responsible for special education services at Lane Tech, for the purpose of arranging and
       financing long-term plans for Jenna when she left the academy in Utah. Martinez informed him
       the IEP Team could not be convened given the end of the school year, but to remain in contact
       to address these issues.

¶ 21                                   IV. Jenna at the Elan School
¶ 22       On July 14, 2006, Scott sent a 10-day notice 1 to Arne Duncan, then superintendent of
       Chicago Public Schools, advising of his intent to place Jenna at the Elan School in Portland,
       Maine (Elan), and to seek reimbursement from the District. Scott explained this decision was
       based on his desire to keep Jenna safe and sober, the inclusion of Elan on a list of
       Board-approved schools, cost, and Jenna’s intelligence relative to the children at other
       institutions. On July 25, 2006, Louis Rodriguez, the director for due process and mediation for
       the Chicago Public Schools, wrote to Scott, notifying him the Chicago Public Schools would
       not fund Jenna’s unilateral placement at Elan.
¶ 23       Jenna attended Elan from July 2006 through April 2009. Kate Hawkins, a social worker for
       Elan, testified the school provides a highly structured program for emotional and transitional
       problems. Elan students attend academic classes at night (with small class sizes) and
       participate in a life skills program during the day. According to Hawkins, Elan students also
       perform jobs at the school and are promoted to more interesting jobs if they are cooperative
       and diligent. Hawkins testified she conducted sessions with Jenna in which she learned Jenna
       put herself into various dangerous situations. However, Hawkins never conducted a formal
       evaluation or assessment of Jenna. According to Hawkins, Jenna left Elan on a positive note,
          1
           Under IDEA, failure to submit this 10-day notice may result in a reduction or denial of
       reimbursement for enrollment in a private school. 20 U.S.C. § 1412(a)(10)(C)(iii)(I)(bb) (2006).
                                                  -5-
       but did not reach the highest job level at the school. Hawkins also testified Jenna did not
       complete the program at Elan, but obtained a high school diploma from the state of Maine. The
       record further contains a May 8, 2008, letter from Hawkins to Lane Tech, noting prior
       interventions proved unsuccessful until Jenna was placed at Elan. Hawkins opined Jenna could
       not have been educated outside a very structured and supervised residential program like Elan.
¶ 24       Scott testified he was in family therapy with Jenna during her time at Elan, usually weekly.
       According to Scott, Jenna made academic progress at Elan and was accepted to attend college
       at Western Illinois University, Southern Illinois University, and Lewis University. Being
       accepted at Western Illinois University was significant because Jenna expressed an interest in
       forensic science. Elan’s records for July 2007 show Jenna received high honors for all subjects,
       earning 100 in algebra, 98 in geometry, 98 in reading the classics, 98 in Spanish, 95 in United
       States history I and 94 in English III. Jenna had a “B+” average when she left Elan.

¶ 25                V. Scott’s Efforts to Return Jenna to Lane Technical High School
¶ 26       Meanwhile, on November 17, 2006, Scott contacted Lane Tech’s case manager to request
       an evaluation of Jenna’s placement at Elan. At a November 26, 2006, meeting of the IEP
       Team, representatives told Scott that Jenna would have to be evaluated by a psychologist
       chosen by the District. During the meeting, Scott also voiced his concerns about being able to
       afford Jenna’s placement at Elan. 2 Meeting notes indicate: “Due to his decision being
       unilateral, likelihood of CPS reimbursement for [Jenna’s] residential school in Maine is not
       predicted to be granted (team discussed post-meeting with father).”
¶ 27       On February 28, 2007, after a dispute regarding whether Jenna should return to Chicago for
       a psychological evaluation, Scott provided the District with the names of two psychologists in
       Maine, including Dr. Greggus Yahr. On April 27, 2007, the District agreed to pay Dr. Yahr to
       evaluate Jenna. Notes from the April 27 meeting indicate a 90-day observational period was
       required to assist the District in assessing the least restrictive environment for educating Jenna.
       On May 17, 2007, Scott signed the consent forms for Dr. Yahr’s evaluation.
¶ 28       On January 17, 2008, Lane Tech’s then-case manager and special education teacher Lauren
       Osada contacted Dr. Yahr, who promised to contact Osada after visiting Elan the following
       week. Dr. Yahr, however, did not place a follow-up telephone call. Osada telephoned Dr. Yahr
       again on February 11, 2008, but Dr. Yahr did not return the call. On April 8, 2008, Dr. Yahr
       informed a District psychologist his computer crashed in November 2007 and he also believed
       he had transmitted his report on Jenna by facsimile long ago. On April 31, 2008, Dr. Yahr sent
       the District a summary report, noting Jenna’s difficulties were emotionally based, not
       cognitively based. Dr. Yahr diagnosed Jenna as meeting the criteria for a student with an
       emotional disability, due to her inability to self-regulate, depression in situational remission,
       and characteristics of borderline personality disorder. Dr. Yahr opined the appropriate setting


           2
            The record on appeal does not appear to disclose the cost of annual tuition at Elan or a specific
       amount plaintiffs seek as reimbursement. During oral argument, plaintiffs’ counsel provided a general
       estimate of $100,000.
                                                     -6-
       for Jenna would be one where she is unable to avoid her emotions or the situation and remains
       accountable for her behavior.
¶ 29        On February 11, 2009, the District notified Jenna and Scott of a March 6, 2009, conference
       at Lane Tech to review and revise Jenna’s IEP and to consider transition services. Lane Tech
       case notes suggest the conference was delayed because Cox (Lane Tech’s social worker) had
       difficulty speaking to Jenna at Elan and the IEP Team needed Jenna’s updated medical records.
       On March 11, 2009, Scott left a voicemail at Lane Tech, stating he was running out of money
       and demanding a decision regarding Jenna’s placement. On March 12, 2009, Jenna completed
       a transition planning questionnaire about her grades and activities at Elan, as well as her plan to
       live with Scott until she attended Western Illinois University in September 2009.
¶ 30        On March 13, 2009, the IEP Team held a meeting regarding Jenna’s placement, which
       Jenna attended via conference call. The IEP Team noted Jenna had 22.75 credits from Elan and
       had been on Elan’s honor roll for the prior two years. The IEP Team listed necessary
       accommodations for Jenna and steps to assist Jenna’s transition to college. Jenna’s revised IEP
       called for Jenna to boost her word processing and computer skills to prepare for her goal of
       becoming a forensic scientist. Jenna was also scheduled to receive 30 minutes of weekly social
       work consultation to address her distractibility, cognitive distortions and coping mechanisms.
¶ 31        The revised IEP also called for Jenna to take biology, social science, Spanish II, driver’s
       education, music, art, and computer informational technology courses in general education
       classrooms at Lane Tech for 80% of the school day. The IEP Team rejected Scott’s request for
       residential placement for Jenna. The team concluded supportive services in a special education
       room for 20% of the school day would meet Jenna’s needs.

¶ 32                                VI. The Due Process Hearing
¶ 33       On March 27, 2009, Scott requested a due process hearing before the Board, which was not
       held until January 19, 2010. At the hearing, the Board’s hearing officer received the
       aforementioned testimony and evidence. In addition, Scott testified Jenna returned to Chicago
       on April 6, 2009, and regressed to her prior high-risk behaviors within three weeks of her
       return. Cox opined Jenna’s educational needs could be met at Lane Tech with related services
       provided 20% of the school day. Cox also recommended 275 minutes of social work monthly,
       which was more than most students he saw were provided. Osada testified Lane Tech offered
       special education classes across the spectrum, including self-contained instructional classes for
       more severe cases. Both Cox and Osada concurred with the March 2009 IEP. David Yaffe, a
       special education teacher and Lane Tech’s then-current case manager, also concurred with the
       March 2009 IEP.
¶ 34       On January 29, 2010, the Board’s hearing officer entered an order denying reimbursement
       for Jenna’s placement at Elan. The hearing officer ruled the District had denied Jenna a free
       appropriate public education. The hearing officer also ruled the District failed to carry its
       burden of proving Jenna’s IEP was appropriate, given the overwhelming testimony that Jenna
       needed a small teacher-pupil ratio in a highly structured setting. Yet the hearing officer further
       ruled Scott failed to carry his burden of showing his placement of Jenna with Elan was
       appropriate. The hearing officer observed Jenna’s problems stemmed from parental
                                                   -7-
       management issues and it was not necessarily the school’s duty to provide residential
       placement for a chronic runaway based on psychological reasons unrelated to the school.
¶ 35       In the hearing officer’s view, however, Scott’s chief problem was in failing to demonstrate
       he placed Jenna in the least restrictive environment, given IDEA’s mandate that disabled
       students be educated alongside nondisabled students to the maximum extent appropriate. The
       hearing officer found Cox and Osada seemed to suffer from selective memory regarding
       questions to which they might be expected to know the answers. Nevertheless, giving due
       weight to the opinions of District staff that they could have provided a free appropriate public
       education to Jenna, the hearing officer opined that providing Jenna with a free appropriate
       public education in the least restrictive environment would have meant placing Jenna in a
       self-contained, instructional classroom at Lane Tech, to benefit from a lower teacher-to-pupil
       ratio, with more structure and certified staff, or a private day school if that program failed.
       Given these conclusions, the hearing officer declined to rule on the District’s claim that Scott
       made his request for a due process hearing beyond the relevant limitations period in IDEA.

¶ 36                             VII. The Circuit Court Proceedings
¶ 37       On May 27, 2010, plaintiffs filed a complaint in the circuit court of Cook County to contest
       the findings and decision of the Board. 3 On August 6, 2010, the District and the Board filed
       their answer, along with the administrative record. In January 2011, plaintiffs moved for
       summary judgment. In February 2011, defendants filed a cross-motion for summary judgment.
¶ 38       On May 27, 2011, the circuit court entered a memorandum opinion and order in favor of
       the District and the Board. The circuit court agreed with the Board that the District denied
       Jenna a free appropriate public education. The circuit court also agreed with plaintiffs that the
       Board’s hearing officer misapplied the requirement of educating Jenna in the least restrictive
       environment in this case. The circuit court nevertheless concluded when it “focused more
       broadly on whether this was an appropriate placement under the IDEA, and whether [Scott’s]
       actions were ‘reasonable’ under the statute, *** reimbursement is not required.” The circuit
       court ruled Scott’s unilateral placement of Jenna with Elan “was certainly a ‘reasonable’
       response to Jenna’s myriad of issues, [but] went beyond concerns relating to her education.”
       The circuit court noted Scott testified he placed Jenna at Elan mainly out of concern for her
       safety and security. The circuit court further ruled IDEA does not contemplate reimbursement




           3
            Under the School Code, the hearing officer shall issue a written decision, including findings of fact
       and conclusions of law, within 10 days after the conclusion of the due process hearing. 105 ILCS
       5/14-8.02a(h) (West 2010). “Any party to an impartial due process hearing aggrieved by the final
       written decision of the impartial due process hearing officer shall have the right to commence a civil
       action with respect to the issues presented in the impartial due process hearing.” 105 ILCS
       5/14-8.02a(i) (West 2010). Thus, the decision of the hearing officer is not reviewed by the Board prior
       to judicial administrative review.

                                                       -8-
       for a placement where the student’s problems are largely behavioral. Accordingly, the circuit
       court affirmed the decision of the Board’s hearing officer denying reimbursement. 4
¶ 39       Plaintiffs filed a motion to reconsider. On July 6, 2011, the circuit court entered an order
       denying reconsideration, but clarifying the circuit court did not find Scott was aware of the
       July 25, 2006, letter from Rodriguez objecting to Jenna’s placement with Elan before Scott
       transported Jenna to Elan. On August 3, 2011, plaintiffs filed a timely notice of appeal to this
       court.

¶ 40                                        ANALYSIS
¶ 41       On appeal, plaintiffs argue they are entitled to reimbursement for Jenna’s placement at
       Elan, and for the following reasons we agree. We first set forth the standard of review and the
       statutory framework in IDEA cases.

¶ 42                                    I. Standard of Review
¶ 43        Review of an administrative agency’s factual findings is limited to determining whether
       the agency’s findings of fact were against the manifest weight of the evidence, while questions
       of law are reviewed de novo. See City of Belvidere v. Illinois State Labor Relations Board, 181
Ill. 2d 191, 205 (1998). “An administrative agency’s factual determinations are contrary to the
       manifest weight of evidence where the opposite conclusion is clearly evident.” City of
       Belvidere, 181 Ill. 2d at 204. In contrast, “an agency’s decision on a question of law is not
       binding on a reviewing court.” City of Belvidere, 181 Ill. 2d at 205. Illinois courts, however,
       grant some deference to the agency’s expertise where it resolves a genuine ambiguity in a
       statute or regulation it is charged with administering. Department of Central Management
       Services/The Department of Public Health v. Illinois Labor Relations Board, State Panel, 2012
IL App (4th) 110013, ¶ 51.

¶ 44                                 II. The IDEA Framework
¶ 45      IDEA “was intended to ensure that children with disabilities receive an education that is
       both appropriate and free.” Florence County School District Four v. Carter, 510 U.S. 7, 13
       (1993). 5 As defined in IDEA, a “free appropriate public education” includes both “special
       education” and “related services.” 20 U.S.C. § 1401(9) (2006). Special education must be
       specially designed instruction to suit the needs of the disabled child. 20 U.S.C. § 1401(29)
       (2006). Related services include:
               “[T]ransportation, and such developmental, corrective, and other supportive services
               (including speech-language pathology and audiology services, interpreting services,

           4
             The circuit court, like the hearing officer, declined to reach the issue of whether plaintiffs’ claim
       fell outside the limitations period provided in IDEA.

           5
           Defendants do not dispute Jenna is a “child with a disability” within the meaning of the IDEA. 20
       U.S.C. § 1401(3)(A) (2006).
                                                       -9-
                psychological services, physical and occupational therapy, recreation, including
                therapeutic recreation, social work services, school nurse services designed to enable a
                child with a disability to receive a free appropriate public education as described in the
                individualized education program of the child, counseling services, including
                rehabilitation counseling, orientation and mobility services, and medical services,
                except that such medical services shall be for diagnostic and evaluation purposes only)
                as may be required to assist a child with a disability to benefit from special education,
                and includes the early identification and assessment of disabling conditions in
                children.” 20 U.S.C. § 1401(26)(A) (2006).
¶ 46        The United States Supreme Court interpreted the predecessor to the IDEA as granting a
       court authority “to order school authorities to reimburse parents for their expenditures on
       private special education for a child if the court ultimately determines that such placement,
       rather than a proposed IEP, is proper under the Act.” School Committee of the Town of
       Burlington, Massachusetts v. Department of Education, 471 U.S. 359, 369 (1985).
¶ 47        The IDEA essentially codifies the Burlington ruling:
                “If the parents of a child with a disability, who previously received special education
                and related services under the authority of a public agency, enroll the child in a private
                elementary school or secondary school without the consent of or referral by the public
                agency, a court or a hearing officer may require the agency to reimburse the parents for
                the cost of that enrollment if the court or hearing officer finds that the agency had not
                made a free appropriate public education available to the child in a timely manner prior
                to that enrollment.” 20 U.S.C. § 1412(a)(10)(C)(ii) (2006).
       When a public school system has defaulted on its obligations under IDEA, a private school
       placement is appropriate if the education provided by the private school is reasonably
       calculated to enable the child to receive educational benefits. Carter, 510 U.S. at 11-12; see
       also Goldstrom v. District of Columbia, 319 F. Supp. 2d 5, 8 (D.D.C. 2004) (parents may be
       reimbursed for private placement where public placement violated IDEA and private school
       placement is proper under IDEA). The decision to reject public education in favor of enrolling
       a child in private school, however, cannot be described as “reasonably calculated to enable the
       child to receive educational benefits” if the private school does not offer at least “some element
       of special education services in which the public school placement was deficient.” (Internal
       quotation marks omitted.) Berger v. Medina City School District, 348 F.3d 513, 520, 523 (6th
       Cir. 2003). Retroactive reimbursement is an equitable remedy for the failure of the public
       school to provide a free appropriate public education to a disabled student; thus, a private
       school placement must be consistent with the purposes of IDEA. Berger, 348 F.3d at 523. To
       allow reimbursement where the services offered by the public school are not deficient would
       entitle parents of disabled students, at public expense, to seek any alternative school they wish
       if the public education is inadequate. Mr. I. v. Maine School Administrative District No. 55,
       480 F.3d 1, 24 (1st Cir. 2007).
¶ 48        Moreover, reimbursement may be denied “upon a judicial finding of unreasonableness
       with respect to actions taken by the parents.” 20 U.S.C. § 1412(a)(10)(C)(iii)(III) (2006).

                                                   - 10 -
¶ 49       This case involves a unilateral, full-time residential placement. Despite IDEA’s preference
       for educating children with disabilities in the least restrictive environment (20 U.S.C.
       § 1412(a)(5) (2006)), the statute recognizes some disabled students need full-time care in order
       to receive an educational benefit. IDEA defines “special education” to include “instruction
       conducted in *** institutions.” 20 U.S.C. § 1401(29)(A) (2006). Pursuant to regulations
       promulgated under the statute by the United States Department of Education, “[i]f placement
       in a public or private residential program is necessary to provide special education and related
       services to a child with a disability, the program, including non-medical care and room and
       board, must be at no cost to the parents of the child.” 34 C.F.R. § 300.104 (2007).
¶ 50       Nevertheless, the United States Supreme Court has ruled:
               “[P]arents who unilaterally change their child’s placement during the pendency of
               review proceedings, without the consent of state or local school officials, do so at their
               own financial risk. If the courts ultimately determine that the IEP proposed by the
               school officials was appropriate, the parents would be barred from obtaining
               reimbursement for any interim period in which their child’s placement violated
               [IDEA].” Burlington, 471 U.S. at 373-74.
       The Supreme Court has since reiterated this point. Carter, 510 U.S. at 15; see Doe v.
       Metropolitan Nashville Public Schools, 133 F.3d 384, 387-88 (6th Cir. 1998) (and cases cited
       therein); Goldstrom, 319 F. Supp. 2d at 8 (and cases cited therein).

¶ 51                         III. The Decisions Below and Plaintiffs’ Claims
¶ 52       In the case at bar, the hearing officer denied the father reimbursement because it found that
       his daughter could have been placed in a self-contained classroom at Lane Tech, with more
       structure and specially certified staff, which would have met her needs. The hearing officer’s
       memorandum order, dated January 29, 2010, stated: “In the Hearing Officer’s opinion, FAPE
       [free appropriate public education] and the LRE [least restrictive environment] would have
       meant placing Jenna in a self-contained, instructional classroom at Lane Tech, to benefit from
       a lower teacher to pupil ratio, with more structure and specially certified staff, and/or a private
       day school, if the self-contained instructional program did not work out for her.”
¶ 53       Plaintiffs’ primary argument on appeal is that, even assuming that the hearing officer’s
       conclusion was correct, it is irrelevant, because the school system never offered Jenna such an
       alternative. The hearing officer and the circuit court both ruled the District denied Jenna a free
       appropriate public education, and defendants do not challenge those rulings on appeal.
       Moreover, defendants do not argue on appeal that plaintiffs were required to demonstrate Elan
       was the least restrictive environment for Jenna.

¶ 54                                    IV. Errors of Law
¶ 55      For the reasons explained below, the hearing officer erred as a matter of law, and thus we
       must reverse.



                                                   - 11 -
¶ 56                            A. Lack of a Request for an IEP Hearing
¶ 57        Federal courts considering the issue have ruled that an IEP should be evaluated as drafted.
       R.E. v. New York City Department of Education, 694 F.3d 167, 185-86 (2d Cir. 2012); see also
       A.K. v. Alexandria City School Board, 484 F.3d 672, 682 (4th Cir. 2007) (“In evaluating
       whether a school district offered a FAPE [free appropriate public education], a court generally
       must limit its consideration to the terms of the IEP itself.”).
¶ 58        As a preliminary matter, we observe that we cannot ignore this rule in the case at bar
       because the father did not formally “reject or seek a hearing on the IEP in place when he
       placed” his daughter in a private school.
¶ 59        First, in June 2006, prior to placing his daughter in a private school, the father contacted
       Josephine Martinez, the person responsible for special education services at Lane Tech, where
       his daughter was enrolled, for the purpose of making long-term plans for her. After attending
       Lane Tech for her freshman and most of her sophomore years, the daughter had run away from
       home during the spring of her sophomore year. After the daughter was located, the father
       attempted in early June to make plans with the school. However, Martinez informed him that
       the IEP team could not be convened, since it was the end of the school year. Left with very
       little choice in terms of making prompt plans for the upcoming school year, the father in July
       sent a 10-day notice of his intent to place his daughter in a private school. 20 U.S.C.
       § 1412(a)(10)(C)(iii)(I)(bb) (2006) (to receive reimbursement, a parent must provide a 10-day
       notice of his intent to place his child in a private school). In light of his attempt to work with the
       school and the fact that he was told that the IEP team could not be convened, his failure to
       formally seek a change to the IEP does not provide us with a reason to ignore the rule.
¶ 60        Second, although a parent may be denied reimbursement if he failed to express his
       concerns at the most recent IEP meeting (20 U.S.C. § 1412(a)(10)(C)(iii)(I)(aa) (2006)), this
       notice requirement is excused if “the school prevented the parent from providing such notice”
       (20 U.S.C. § 1412(a)(10)(C)(iv)(I)(aa) (2006)). In the case at bar, the school prevented the
       father from expressing his concerns at an IEP meeting by refusing to convene one.

¶ 61                                        B. Errors of Law
¶ 62       Since the hearing officer must evaluate the IEP as it existed, and not a hypothetical IEP that
       never existed, the officer erred as a matter of law. As we observed above, federal courts have
       held that an IEP should be evaluated as drafted. R.E. v. New York City Department of
       Education, 694 F.3d 167, 185-86 (2d Cir. 2012); see also A.K. v. Alexandria City School
       Board, 484 F.3d 672, 682 (4th Cir. 2007) (“In evaluating whether a school district offered a
       FAPE [free appropriate public education], a court generally must limit its consideration to the
       terms of the IEP itself.”).
¶ 63       In the case at bar, the hearing officer concluded that the school district had denied Jenna a
       free appropriate public education and that the district had failed to carry its burden of proving
       that the daughter’s existing IEP was appropriate. Nonetheless, the hearing officer denied the
       father reimbursement because the district could have, hypothetically, provided his daughter
       with an appropriate education.

                                                    - 12 -
¶ 64       Since prior courts have held that we must review what actually was, instead of what
       hypothetically could have been, we must reverse. There is good reason to review only an
       actual, as opposed to, a hypothetical IEP. As the Second Circuit Court of Appeals has
       explained, under the opposing view, “a school district could create an IEP that was materially
       defective, causing the parents to justifiably effect a private placement, and then defeat the
       parents’ reimbursement claim”–every time–“with evidence that effectively amends or fixes the
       IEP.” R.E. v. New York City Department of Education, 694 F.3d 167, 186 (2d Cir. 2012). We
       cannot countenance such a result.
¶ 65       Parents are not barred from reimbursement where a private school they choose does not
       meet the IDEA’s definition of a free appropriate public education. Frank G. v. Board of
       Education, 459 F.3d 356, 364 (2d Cir. 2006) (citing M.S. v. Board of Education of the City
       School District of the City of Yonkers, 231 F.3d 96, 104 (2d Cir. 2000)). 6 20 U.S.C. § 1401(9)
       (2006) (definition of a free appropriate public education). An appropriate private placement
       need not meet state education standards or requirements. Frank G., 459 F.3d at 364 (citing
       Florence County School District Four v. Carter, 510 U.S. 7, 14 (1993)). For example, a private
       placement does not have to utilize certified special education teachers or develop an IEP for the
       disabled student. Frank G., 459 F.3d at 364 (citing Carter, 510 U.S. at 14). In addition, parents
       may not be subject to the same mainstreaming requirements as a school board. Frank G., 459
F.3d at 364 (citing M.S., 231 F.3d at 105, citing Warren G. v. Cumberland County School
       District, 190 F.3d 80, 84 (3d Cir. 1999)).
¶ 66       “No one factor is necessarily dispositive in determining whether parents’ unilateral
       placement is ‘reasonably calculated to enable the child to receive educational benefits.’ ”
       Frank G., 459 F.3d at 364 (quoting Board of Education of the Hendrick Hudson Central
       School District, Westchester County v. Rowley, 458 U.S. 176, 207 (1982)). See also Carter,
510 U.S. at 11. However, “a unilateral private placement cannot be regarded as ‘proper under
       the [IDEA]’ when it does not, at a minimum, provide some element of special education
       services in which the public school placement was deficient.” Berger v. Medina City School
       District, 348 F.3d 513, 523 (6th Cir. 2003). For example, a “small class size,” such as in the
       classes provided to Jenna at Elan, can be “one element of the special education services”
       needed for a child. Frank G., 459 F.3d at 365.
¶ 67       For purposes of the IDEA, the term “special education” means solely what the statute has
       defined it to mean: “specially designed instruction *** to meet the unique needs of a child with
       a disability.” 20 U.S.C. § 1401(29) (2006). As a result of the plain language of the statute, a
       parent does not have to show that the school has a special education department, or special
       education teachers, or “every special service.” Frank G., 459 F.3d at 364-65 (affirming the
       award of reimbursement despite the school district’s claim that the private school did not offer
       special education). See also Carter, 510 U.S. at 14 (a school’s teachers do not have to be state
       certified). A parent must show only that the school provided specially designed instruction to
       meet the unique needs of his or her child. 20 U.S.C. § 1401(29) (2006). Proof may include

          6
            Justice Sotomayor was on the panel for both of these Second Circuit cases: Frank G., 459 F.3d
356, and M.S., 231 F.3d 96.
                                                   - 13 -
       evidence of the child’s social and academic progress, including test scores. Frank G., 459 F.3d
       at 366.
¶ 68       However, contrary to the plain language of the statute, the hearing officer in the case at bar
       stated the question that he had to answer as: “Did the Elan School Provide Jenna With FAPE
       [free appropriate public education] in the LRE [least restrictive environment]?” The officer
       concluded that “[c]learly Jenna made progress at Elan,” and “[c]learly, in the case at issue,
       Jenna did well at the Elan Residential School,” receiving excellent grades. See M.S., 231 F.3d
       at 105 (“[a]n assessment of educational progress” is the type of judgment to which a court
       should defer to the hearing officer’s judgment). However, the hearing officer denied
       reimbursement, stating: “The chief problem with the Petitioner’s case is the failure to comport
       with an equally significant portion of the IDEA, namely, that placement be in the least
       restrictive environment (LRE).”
¶ 69       The hearing officer erred, as a matter of law, in the question that he posed. The United
       States Supreme Court held in Carter that parents seeking reimbursement did not have to prove
       that the school provided free appropriate public education. Carter, 510 U.S. at 13. The Court
       stated:
                “This case presents the narrow question whether Shannon’s parents are barred from
                reimbursement because the private school in which Shannon enrolled did not meet the
                [IDEA’s] definition of a ‘free appropriate public education.’ We hold that they are not,
                because [the definition’s] requirements cannot be read as applying to parental
                placements.” Carter, 510 U.S. at 13.
       As a result, the hearing officer erred, as a matter of law, when he asked: “Did the Elan School
       Provide Jenna With FAPE ***?”
¶ 70       The hearing officer also erred, as a matter of law when he formulated the ultimate question
       he had to decide as whether “the Elan School Provide[d] Jenna With FAPE in the LRE [least
       restrictive environment]?” Like we do, the trial court also found that the hearing officer
       “focused exclusively on whether Elan met the LRE requirement,” and it also found that this
       was an error as a matter of law, stating:
                “In denying reimbursement, the hearing officer focused exclusively on whether Elan
                met the LRE requirement embodied in the IDEA. While LRE is a consideration,
                parents are not subject to the same requirements as a school board in ensuring that a
                student is placed in the least restrictive alternative educational setting. [Citation.] Thus,
                this does not, in itself seem to this Court to be a basis for denying [Jenna’s father]
                reimbursement.”
       Like the trial court, the Second Circuit has held that, although LRE is one factor that a hearing
       officer may consider, the same mainstreaming requirements that apply to a school district do
       not necessarily apply to a parent’s private placement. M.S., 231 F.3d at 105. Thus, while LRE
       may be one factor, a hearing officer errs when he makes LRE the ultimate test.
¶ 71       However, the Seventh Circuit has gone further than the Second Circuit and has held that,
       when a school district fails to provide a child with an adequate plan, the court is unable to
       determine whether the private placement is the least restrictive alternative because, at that

                                                    - 14 -
       moment, it is “the only alternative.” Board of Education of Murphysboro Community Unit
       School District No. 186 v. Illinois State Board of Education, 41 F.3d 1162, 1168 (7th Cir.
       1994). The school district cannot be heard to complain because “this situation result[s] directly
       from the school district’s failure to present a viable alternative.” Murphysboro, 41 F.3d at
       1168. As a result, the question is not whether the private school presented the least restrictive
       option but “simply” whether the parent’s choice “provide[d] an appropriate education.”
       Murphysboro, 41 F.3d at 1168.
¶ 72        The Sixth Circuit agrees that LRE drops out as a consideration when the school district has
       failed to provide a meaningful alternative. Rejecting a school district’s argument that the
       parent’s choice of a residential program “was the most restrictive option,” the Sixth Circuit
       explained that, at that point, a court is “faced” with only “two options”: “the school [district’s]
       choice of inaction” or the parent’s “choice of a residential program with counseling and
       educational services.” Babb v. Knox County School System, 965 F.2d 104, 108 (6th Cir. 1992).
       The court’s job is to “compar[e] these two options” and decide whether the parent’s choice
       provided an appropriate education. Babb, 965 F.2d at 108.
¶ 73        Whether one adopts the trial court’s view that the LRE can be one factor but not the
       exclusive test, or whether one adopts the view of the Sixth and Seventh Circuits that LRE
       drops out as a consideration once the school district fails to offer a viable alternative, one must
       still find that the hearing officer erred, as a matter of law, in making LRE the ultimate test. Due
       to these errors in law, we must reverse and remand for a determination of the appropriate
       amount of reimbursement.

¶ 74                                   V. The Limitations Period
¶ 75        Lastly, defendants argue plaintiffs’ claim is barred by a limitations period specified in the
       School Code. Plaintiffs respond that defendants forfeited this issue by failing to plead it in the
       circuit court. The expiration of a statute of limitations is an affirmative defense, which is
       forfeited if not timely raised in the trial court. Fox v. Heimann, 375 Ill. App. 3d 35, 45 (2007).
       It is the duty of the party wishing to assert a limitations defense to raise it at the earliest
       possible time. McKinnon v. City of Chicago, 243 Ill. App. 3d 87, 92 (1993). A party who raises
       a statute of limitation defense for the first time on appeal may be deemed to have forfeited the
       defense. See McKinnon, 243 Ill. App. 3d at 92. Thus, we find, first, that this issue was waived
       for our review.
¶ 76        Second, for the reasons described below, even if we found that this issue was not waived,
       we would still find that it did not present a bar to plaintiffs’ claims.
¶ 77        The School Code requires a request for a due process hearing to be “filed no more than 2
       years following the date the person or school district knew or should have known of the event
       or events forming the basis for the request.” 105 ILCS 5/14-8.02a(f) (West 2006); see also 20
       U.S.C. § 1415(f)(3)(C) (2006) (two-year limitations period in the absence of state law to the
       contrary). This limitations period, however, does not apply where the local educational agency
       either specifically misrepresented that it resolved the problem forming the basis of the parent’s
       complaint, or withheld information from the parent required to be provided under the statute.

                                                   - 15 -
       20 U.S.C. § 1415(f)(3)(D) (2006). 7 For example, the notice of procedural safeguards required
       to be provided to parents or guardians of students with disabilities shall include information
       regarding the time period in which to make a complaint, the regulations governing due process
       hearings, and the availability of a civil action, including the time period for filing such actions.
       20 U.S.C. § 1415(d)(2) (2006).
¶ 78       The appellate record discloses no record showing that the District provided notice of the
       limitations period to Scott before March 31, 2009. The appellate record demonstrates that the
       mother, Rona, received a copy of the notice of procedural safeguards that the District provides
       to parents and guardians of students with disabilities in December 2005. Yet the copy of the
       notice included in the appellate record does not refer to the two-year limitations period.
       Accordingly, the District has failed to demonstrate that the limitations period began to run
       before March 2009.
¶ 79       In addition, where a defendant’s conduct constitutes a continuing violation of the IDEA, an
       action may be timely so long as the last act evidencing the continuing practice falls within the
       limitations period. Jeffery Y. v. St. Marys Area School District, 967 F. Supp. 852, 855 (W.D.
       Pa. 1997). In this case, the District failed to provide adequate notice of the limitations period
       and contributed to the delay in revising Jenna’s IEP.
¶ 80       Thus, the two-year limitations period in the IDEA does not bar plaintiffs’ action in this case
       since, first, the issue was waived and, second, the District failed to notify plaintiffs of the
       limitations period.

¶ 81                                       CONCLUSION
¶ 82       Due to the errors in law described above, we must reverse and remand for a determination
       of the appropriate amount of reimbursement.

¶ 83       Reversed and remanded, with directions.

¶ 84       JUSTICE REYES, specially concurring in part and dissenting in part.
¶ 85       The majority opinion, applying the standards typical of administrative review in Illinois to
       this appeal, concludes: (1) plaintiffs were not required to reject or seek a hearing on the IEP
       existing when Scott placed Jenna in the Elan school; and (2) the hearing officer committed
       reversible errors of law in denying reimbursement to the plaintiffs. I concur with the majority
       opinion’s application of the standards typical of administrative review in Illinois to the hearing
       officer’s decision in this case (see supra ¶ 43), its discussion of the IDEA framework (supra
       ¶¶ 45-50), and its focus on the issue of whether Jenna received “special education” as that term
       is understood in the context of the IDEA (supra ¶ 67). The majority opinion, however, in
           7
            Defendants’ brief discusses various situations in which reimbursement may be reduced or denied,
       none of which appear to be germane to the limitations defense. See 20 U.S.C. § 1412(a)(10)(C) (2006).
       Defendants’ arguments related to this provision of the IDEA are directed toward Jenna’s participation
       in the Aspen Achievement Academy, but plaintiffs’ request for reimbursement is limited to Jenna’s
       placement at Elan.
                                                    - 16 -
       imposing a one-sided rule limiting retrospective testimony in this case, and in reversing the
       decisions of the hearing officer and the circuit court denying reimbursement in this case, has
       otherwise misconstrued the record on appeal, the hearing officer’s decision, and the relevant
       case law. Accordingly, I respectfully dissent from the remainder of the majority opinion.

¶ 86                           The Standards of Review in IDEA Cases
¶ 87       Although I concur with the majority opinion’s application of the standards typical of
       administrative review in Illinois to this appeal, it should be noted that the IDEA establishes a
       procedure for judicial review in some respects similar to, but in other respects significantly
       different from, the typical procedures for reviewing the decision of an administrative agency
       under our Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2010)). The IDEA, for
       example, permits a party to request a court take additional evidence. 20 U.S.C.
       § 1415(i)(2)(C)(ii) (2006). More significant to this discussion, the IDEA provides the court is
       to base its decision on the preponderance of the evidence. 20 U.S.C. § 1415(i)(2)(C)(iii).
¶ 88       Nevertheless, “the provision that a reviewing court base its decision on the ‘preponderance
       of the evidence’ is by no means an invitation to the courts to substitute their own notions of
       sound educational policy for those of the school authorities which they review.” Board of
       Education of the Hendrick Hudson Central School District, Westchester County v. Rowley,
       458 U.S. 176, 206 (1982). At least one federal appellate court holds a virtually de novo review
       of the administrative decision is appropriate. See R.P. v. Alamo Heights Independent School
       District, 703 F.3d 801, 807 (5th Cir. 2012). The weight of authority, however, holds a less than
       de novo review, one similar to the typical standards of administrative review in Illinois, is
       appropriate. See, e.g., Board of Education of Murphysboro Community Unit School District
       No. 186 v. Illinois State Board of Education, 41 F.3d 1162, 1166-67 (7th Cir. 1994); C.C. v.
       Fairfax County Board of Education, 879 F. Supp. 2d 512, 517 (E.D. Va. 2012) (and cases cited
       therein). The IDEA requires the reviewing court to receive the records of the state
       administrative proceedings, which “carries with it the implied requirement that due weight
       shall be given to these proceedings.” Rowley, 458 U.S. at 206. Thus, when the court does not
       take new evidence and bases its review on the record compiled in the administrative
       proceedings, the court is required to give “due deference” to the administrative decision. Dale
       M. v. Board of Education of Bradley-Bourbonnais High School District No. 307, 237 F.3d 813,
       815 (7th Cir. 2001). The level of deference due the administrative decision depends in part on
       whether the court is considering evidence not presented to the administrative hearing officer,
       with less deference due when new evidence is presented. See id. at 816.
¶ 89       In this case, the circuit court reviewed the administrative decision on the parties’
       cross-motions for summary judgment, which is not uncommon in IDEA litigation. See id. (and
       cases cited therein). The circuit court did not consider evidence outside the administrative
       record. Accordingly, I agree the hearing officer’s decision is subject to the typical standards of
       administrative review in Illinois.
¶ 90       The IDEA also provides, however, that the district or circuit court “shall grant such relief
       as the court determines is appropriate.” 20 U.S.C. § 1415(i)(2)(C)(iii). Accordingly, even in
       cases where a public school placement violated the IDEA, and the private school placement
                                                   - 17 -
       was proper, the circuit court then must exercise its “broad discretion” and weigh “equitable
       considerations” to determine whether, and how much, reimbursement is appropriate. Florence
       County School District Four v. Carter, 510 U.S. 7, 15-16 (1993). The IDEA further specifies
       reimbursement may be denied “upon a judicial finding of unreasonableness with respect to
       actions taken by the parents.” 20 U.S.C. § 1412(a)(10)(C)(iii)(III). The majority opinion
       acknowledges this aspect of the IDEA. Supra ¶ 48. A finding of unreasonableness will not be
       disturbed absent an abuse of discretion. See S.W. v. New York City Department of Education,
       646 F. Supp. 2d 346, 363 (S.D.N.Y. 2009).
¶ 91       In this case, the circuit court’s decision denying reimbursement was based in part on a
       judicial finding that Scott’s decision to place Jenna in Elan may have been reasonable as a
       parenting decision, but his actions were not reasonable in the sense intended by the IDEA. The
       majority opinion does not address this finding, let alone explain how the circuit court abused
       its discretion in denying reimbursement on this basis. See Maynard v. District of Columbia,
       701 F. Supp. 2d 116, 124-25 (D.D.C. 2010) (affirming finding parent acted unreasonably in
       part because she allowed the defendant school system less than one month to convene an IEP
       meeting and develop an IEP for the child during the summer before deciding to enroll the child
       in a private placement).

¶ 92                                  Retrospective Testimony
¶ 93       The majority opinion concludes the hearing officer erred as a matter of law in considering
       the retrospective testimony regarding the services Lane Tech could have offered Jenna, rather
       than the IEP in place when Scott placed Jenna at the Elan school. The majority opinion relies
       on case law ruling an IEP should be evaluated as drafted. See R.E. v. New York City
       Department of Education, 694 F.3d 167, 185-86 (2d Cir. 2012) (and cases cited therein). A
       review of R.E., however, demonstrates why a rule barring retrospective testimony is largely
       inapplicable to the circumstances presented in this appeal. 8 Moreover, a review of R.E.
       demonstrates how the majority opinion’s application of the rule is unfair and skews the
       reimbursement proceedings in favor of the plaintiffs.
¶ 94       In R.E., the Second Circuit considered three consolidated cases involving the private
       placement of autistic children. Id. at 174. In each case, the defendant’s local committees on
       special education developed IEPs, which were rejected by the parents of the respective
       children, whereupon the parents filed a due process demand seeking tuition reimbursement for
       a private placement. Id. at 176, 178-79, 182. The court considered “when, if ever, is it
       permissible for a district to augment the written IEP with retrospective testimony about
       additional services that would have been provided at the proposed placement.” Id. at 185. The
       Second Circuit held “testimony regarding state-offered services may only explain or justify


           8
            The majority opinion also cites A.K. v. Alexandria City School Board, 484 F.3d 672, 682 (4th Cir.
       2007). As the Fourth Circuit’s decision relies on “the important policies served by the requirement of a
       formal written offer” (id.), the following discussion of R.E. is equally applicable to the rationale offered
       in A.K.
                                                       - 18 -
       what is listed in the written IEP,” but “may not support a modification that is materially
       different from the IEP.” Id.
¶ 95       The reasoning of the Second Circuit in R.E. is not discussed in the majority opinion, but it
       is crucial to understanding the extent to which the rule it adopted should apply to this appeal.
       The Second Circuit looked to decisions of other federal courts holding the adequacy of an IEP
       should not be judged in hindsight. Id. at 185-86. In holding this rule should apply to due
       process hearings on tuition reimbursement, the R.E. court explained:
               “At the time the parents must choose whether to accept the school district
               recommendation or to place the child elsewhere, they have only the IEP to rely on, and
               therefore the adequacy of the IEP itself creates considerable reliance interests for the
               parents.” Id. at 186.
¶ 96       The Second Circuit also reasoned their rule does not unfairly skew the reimbursement
       hearing process. Id. at 187. The court noted the mutual nature of the rule, i.e., parents “cannot
       later use evidence that their child did not make progress under the IEP in order to show that it
       was deficient from the outset.” Id. The R.E. court further reasoned:
                    “An important feature of the IDEA is that it contains a statutory 30-day resolution
               period once a ‘due process complaint’ is filed. 20 U.S.C. § 1415(f)(1)(B). That
               complaint must list all of the alleged deficiencies in the IEP. The [defendant] then has
               thirty days to remedy these deficiencies without penalty. If, at the end of the resolution
               period, the parents feel their concerns have not been adequately addressed and the
               amended IEP still fails to provide a FAPE, they can continue with the due process
               proceeding and seek reimbursement. The adequacy of the IEP will then be judged by its
               content at the close of the resolution period.” Id. at 187-88.
       The court additionally noted:
                    “The parents must state all of the alleged deficiencies in the IEP in their initial due
               process complaint in order for the resolution period to function. To permit them to add
               a new claim after the resolution period has expired would allow them to sandbag the
               school district. Accordingly, substantive amendments to the parents’ claims are not
               permitted.” Id. at 187 n.4.
       The Second Circuit concluded this resolution procedure eliminated the danger that parents
       could seek reimbursement based on alleged deficiencies in an IEP which the parents had not
       previously claimed were deficiencies. Id. at 188. In short, the R.E. court adopted a rule limiting
       retrospective testimony based on the reliance interested parents have in an existing or proposed
       IEP, which is in turn based on the existence of a statutory procedure for addressing parental
       complaints regarding that IEP.
¶ 97       In this case, the reasons for limiting retrospective testimony propounded by the Second
       Circuit are themselves limited. The majority opinion asserts Lane Tech prevented Scott “from
       expressing his concerns at an IEP meeting by refusing to convene one.” Supra ¶ 60. This
       characterization of the record on appeal is not entirely accurate. The record establishes that in
       early June 2006, when Scott contacted Martinez for the purpose of arranging and financing
       long-term plans for Jenna, Martinez informed him the IEP Team could not be convened given

                                                    - 19 -
        they were at the end of the school year, but to remain in contact to address these issues.
        Defendants did not completely foreclose any IEP meeting regarding the 2007-08 school year.
¶ 98         Moreover, even assuming arguendo that defendants refused to convene an IEP meeting in
        response to Scott’s informal telephonic request, plaintiffs’ concerns regarding reimbursement
        necessarily related to the 2006 IEP. Yet plaintiffs did not avail themselves of the legally
        required procedures for lodging a complaint regarding the provision of a FAPE to Jenna under
        the 2006 IEP prior to placing Jenna at the Elan school. Had plaintiffs sought a speedy
        resolution of their concerns, they could have legally forced defendants to either address their
        specific concerns regarding the 2006 IEP or proceed to the issue of tuition reimbursement.
        Instead, Scott chose to work with defendants regarding the formulation of a new IEP for
        Jenna–a process which, for a variety of reasons potentially attributable to both sides–extended
        from November 2006 through March 2009.
¶ 99         Plaintiffs did not file a due process complaint until after the formulation of the March 2009
        IEP. Although the filing of the due process complaint is undisputed, neither plaintiffs nor
        defendants have identified where the due process complaint appears in the record or discuss
        any specific objections to the March 2009 IEP. The District’s prehearing disclosure statement
        asserts the due process complaint failed to specify which aspects of the March 2009 IEP were
        inappropriate for Jenna’s needs. Indeed, absent the due process complaint, this court is also not
        informed of the particular objections to the 2006 IEP, beyond plaintiffs’ demand for
        reimbursement.
¶ 100        Based on the record here, the only possible reliance interest Scott could have is in the
        March 2009 IEP. That reliance interest, however, would not extend to reimbursement for
        Jenna’s placement at Elan prior to March 2009. As Scott had no reliance interest in the 2006
        IEP and plaintiffs chose not to avail themselves of the formal procedures for challenging the
        2006 IEP, the Second Circuit’s reasoning for limiting retrospective testimony in R.E. does not
        apply to the bulk of the complaint in this case.
¶ 101        Furthermore, the majority opinion fosters a form of the unfairness the R.E. court was
        careful to avoid. The adequacy of the IEP can only be determined as of the time it is offered to
        the student, not at some later date. See Rowley, 458 U.S. at 206-07; R.E., 694 F.3d at 187;
        Fuhrmann v. East Hanover Board of Education, 993 F.2d 1031, 1039-40 (3d Cir. 1993). Under
        the majority opinion, however, all a parent is procedurally required to do in order to obtain
        tuition reimbursement is express his or her concerns informally by telephone and file the
        statutorily required 10-day notice. A parent then may wait years to lodge a formal complaint
        raising concerns which may have been possible to address previously, but which may be
        impossible to address at a later time. In the ensuing due process proceedings, the majority
        opinion bars the school from introducing evidence regarding what it may have done to respond
        to a timely formal complaint, while permitting the parent to rely on the child’s prior lack of
        progress to attack a years-old IEP. 9 There is nothing in the Second Circuit’s carefully reasoned


           9
            Indeed, the hearing officer’s ruling that the March 2009 IEP was inadequate is largely based on
        Jenna’s prior lack of progress at Lane Tech. If the hearing officer had been aware this court would
                                                    - 20 -
        opinion in R.E. justifying this unfair application of the rules of evidence. See R.E., 694 F.3d at
        186-88.

¶ 102                                 The Hearing Officer’s Decision
¶ 103       As previously noted, I concur with the majority opinion insofar as it holds the traditional
        standards of administrative review apply to the review of the hearing officer’s decision in this
        case. Accordingly, we do not review the propriety of the reasoning underlying the decision;
        rather, we review the decision itself. Boaden v. Department of Law Enforcement, 267 Ill. App.
3d 645, 652 (1994). Indeed, this court can affirm an administrative decision for any reason the
        record discloses, regardless of whether the decision relied on that reason. See, e.g., Department
        of Central Management Services (State Police) v. Illinois Labor Relations Board, State Panel,
        382 Ill. App. 3d 208, 221 (2008) (and cases cited therein); see Gernand v. Illinois Commerce
        Comm’n, 286 Ill. App. 3d 934, 943 (1997) (rule permitting this court to search the record to
        affirm, regardless of whether the basis was relied upon by the trial court and regardless of
        whether the reason given was correct, applies to administrative review).
¶ 104       The majority opinion holds the hearing officer erred as a matter of law in stating the
        question he had to answer was: “ ‘Did the Elan School Provide Jenna With FAPE [in the
        LRE]?’ ” Supra ¶ 69. I concur that the services provided by the Elan school are not legally
        required to meet the statutory definition of a FAPE. See Carter, 510 U.S. at 13. The majority
        opinion’s analysis of the issue effectively ends here, without determining whether the decision
        is otherwise correct.
¶ 105       Despite its initial statement of the issue, the hearing officer’s decision never faults the Elan
        school’s services for failing to meet the statutory definition of a FAPE. Instead, the hearing
        officer wrote:
                    “In determining whether a parent’s unilateral placement is reasonably calculated to
                enable the child to receive educational benefits, the court must look at the totality of the
                circumstances, including, but not limited to, grades, test scores and regular
                advancement. Gagliardo v. Arlington Central School District, 489 F.3d 105 (2d Cir.
                2007).”
        The relevant passage in Gagliardo relies on Frank G. v. Board of Education, 459 F.3d 356,
        364-65 (2d Cir. 2006), and M.S. v. Board of Education of the City School District of the City of
        Yonkers, 231 F.3d 96, 104 (2d Cir. 2000). Gagliardo, 489 F.3d at 112 (and cases cited therein).
        The majority opinion similarly relies on Frank G. and M.S. Supra ¶¶ 67-68. As the hearing
        officer’s subsequent references to a FAPE deal exclusively with the issue of whether Lane
        Tech provided one to Jenna, a careful reading of the hearing officer’s decision suggests he in
        fact applied the same law as the majority opinion on this point.
¶ 106       A careful reading of the hearing officer’s decision also establishes the majority opinion has
        misconstrued the hearing officer’s discussion of the LRE. Like the circuit court, the majority


        impose a rule limiting retrospective testimony, it is possible the officer would have reached a different
        conclusion on this issue.
                                                       - 21 -
        opinion states the hearing officer “ ‘focused exclusively on whether Elan met the LRE
        requirement.’ ” Supra ¶ 70. The plain language of the hearing officer’s decision establishes the
        contrary.
¶ 107       Although the hearing officer’s decision states “[t]he chief problem with the Petitioner’s
        case is the failure to comport with an equally significant portion of the IDEA, namely that
        placement be in the least restrictive environment,” the decision proceeds to state:
                    “Though parent’s failure to place Jenna in the ‘least restrictive environment’
                possible is not necessarily a bar to tuition reimbursement, it is a factor which the
                Hearing Officer may consider. M.S. vs. Bd. of Educ., 231 F.3d [sic] 96, 102 (2000).”10
        Thus, the hearing officer recognized he could not exclusively rely on the LRE factor.
¶ 108       The hearing officer’s decision also establishes he did not, in fact, rely on the LRE factor as
        the sole reason for denying reimbursement in this case. When the hearing officer wrote the
        LRE was an “equally significant portion of the IDEA,” he was comparing it to his prior
        discussion of the rule that:
                    “Even where there is evidence of success, a Courts should not disturb a State’s
                denial of IDEA reimbursement where, as here, the chief benefits of the private school
                would be preferred by parents of any child, disabled or not. See Gagliardo, above.”
        At this juncture, it is worth quoting the relevant passage from Gagliardo:
                    “We finally add a word about the position a district court finds itself in where, as
                here, it is called upon to review a case in which parents have enrolled their disabled
                child in a private school, believing it to be the best thing for the child, and can point to
                their child’s record of success at the school they chose. It is understandable that a
                district court would be receptive to parents under these circumstances; a child’s
                progress is relevant to the court’s review. But such progress does not itself demonstrate
                that a private placement was appropriate. See Berger v. Medina City Sch. Dist., 348
F.3d 513, 522 (6th Cir. 2003) (‘[E]vidence of academic progress at a private school
                does not itself establish that the private placement offers adequate and appropriate
                education under the IDEA.’); Rafferty v. Cranston Pub. Sch. Comm., 315 F.3d 21,
                26-27 (1st Cir. 2002) (same). Indeed, even where there is evidence of success, courts
                should not disturb a state’s denial of IDEA reimbursement where, as here, the chief
                benefits of the chosen school are the kind of educational and environmental advantages
                and amenities that might be preferred by parents of any child, disabled or not. A
                unilateral private placement is only appropriate if it provides ‘education instruction

            10
              Again, the hearing officer relied on the same case law as the majority opinion on this point. Supra
        ¶ 70. The majority opinion alternatively relies on case law holding a court cannot determine whether a
        private placement is the LRE where the school district fails to provide a child with an adequate plan.
        See supra ¶¶ 71-73. For the reasons already explained in discussing the admissibility of retrospective
        testimony, the majority opinion’s reliance on the failure to provide a plan depends upon mistaking a
        request to defer an IEP meeting as a refusal to provide a plan and considering a parent’s concerns
        expressed informally in a telephone call as the equivalent of the statutory procedures required by the
        IDEA.
                                                       - 22 -
                 specifically designed to meet the unique needs of a handicapped child.’ Frank G., 459
F.3d at 365 (quoting Rowley, 458 U.S. at 188-89, 102 S. Ct. 3034) (emphasis added).”
                 Gagliardo, 489 F.3d at 115.
        The majority opinion holds a small class size, such as those offered at Elan, “can be ‘one
        element of the special education services’ needed for a child.” Supra ¶ 66 (citing Frank G., 459
F.3d at 365). The Second Circuit’s decision in Frank G., however, specifically avoided
        holding small class size alone was sufficient to render the private placement at issue
        appropriate, because the teacher in that case adapted her instruction to meet the child’s specific
        needs. Frank G., 459 F.3d at 364-65.
¶ 109       In this case, neither plaintiffs nor the majority opinion has identified how the Elan school’s
        program was specifically designed or adapted to meet Jenna’s unique needs. Indeed, Hawkins
        testified she never conducted a formal evaluation or assessment of Jenna. Supra ¶ 23.
        Accordingly, the hearing officer could reasonably conclude the services Elan offered were
        those of a kind which might be preferred by parents generally, but not warranting
        reimbursement under IDEA in this case. This failure of proof alone is sufficient to sustain the
        hearing officer’s decision.
¶ 110       The hearing officer’s analysis, however, went further:
                     “It appears to the Hearing Officer that Jenna’s emotional problems manifested
                 themselves in high risk behaviors outside of school, in the community, and were not
                 necessarily the school’s concern. The evidence indicated that much of Jenna’s
                 problems (absences) stemmed from parent-child management issues. It is not
                 necessarily the school’s duty to provide a residential placement for a child who does
                 not listen to her parents and is a chronic runaway, for psychological reasons unrelated
                 to the school.”
        Indeed, after discussing whether the Elan school was the LRE for Jenna, the hearing officer
        returned to a related point:
                     “Furthermore, the placement must be for educational reasons. Time and time again,
                 the Petitioner repeatedly stated at the Hearing that he was concerned about the
                 Student’s ‘safety and security’. While naturally these are concerns any father would
                 have for his daughter, they are not necessarily the school district’s concerns, where, as
                 in this case, the student’s primary disability was emotionally based, rather than
                 learning based (although she did have a secondary classification of a non-verbal
                 learning disorder, her standardized test scores and grades at Elan showed that Jenna
                 was quite capable of learning in a highly-structured environment).”
        Although unmentioned by the hearing officer, federal appellate courts have differed in their
        approaches to residential placements under IDEA and its predecessor, particularly where the
        child’s disability is primarily medical, social or emotional. See generally Jefferson County
        School District R-1 v. Elizabeth E., 702 F.3d 1227, 1232-34 (10th Cir. 2012) (and cases
        discussed therein). Of particular note is Dale M., in which the Seventh Circuit ruled the parents
        were not entitled to reimbursement for placing their child at the Elan school after his release
        from jail because the purpose of the placement was confinement, which the court concluded is

                                                    - 23 -
        not a “related service” under the IDEA as a matter of law. See Dale M., 237 F.3d at 816-17.11
        The majority opinion does not expressly adopt any of the approaches taken by federal appellate
        courts to this type of case. To the extent the majority opinion focuses on whether the placement
        provided “special education,” as that term is defined by the IDEA, its approach is consistent
        with the Tenth Circuit’s approach (see Jefferson County School District R-1, 702 F.3d at 1235)
        and to that extent I concur with the majority opinion’s focus on the statutory text, if not its
        interpretation of that text.
¶ 111       In sum, although I partially concur in the majority opinion’s discussion of the standard of
        review and its focus on the statutory text, I conclude the adoption of a rule limiting
        retrospective testimony by the defendants is inappropriate regarding reimbursement prior to
        March 2009, and unfairly applied solely against the defendants. Moreover, any error of law in
        the hearing officer’s decision does not preclude this court from affirming the denial of
        reimbursement, based on the reasons actually provided by the hearing officer. In particular, I
        conclude plaintiffs failed to prove the Elan school’s program was specifically designed or
        adapted to meet Jenna’s unique needs. Lastly, the majority opinion fails to address the circuit
        court’s finding of unreasonableness with respect to actions taken by the parents. For all of the
        aforementioned reasons, I respectfully dissent.




            11
              The record in this case establishes the Elan school provided more than confinement, even if
        plaintiffs ultimately failed to prove the Elan school’s program was specifically designed or adapted to
        meet Jenna’s unique needs.
                                                      - 24 -